Citation Nr: 1733923	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  16-60 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for post-operative residuals of right inguinal hernia.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD). 

3.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney-at-Law


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1980 to August 1983.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2014 decision of the RO that, in pertinent part, denied a disability rating in excess of 10 percent for service-connected post-operative residuals of right inguinal hernia; found new and material evidence to reopen, and then denied service connection for PTSD; and declined to reopen claims for service connection for depressive disorder, for mixed personality disorder with antisocial features, and for polysubstance abuse and dependence on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In April 2017, the Veteran withdrew his prior request for a Board hearing, in writing.  In May 2017, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

The requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal, despite the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  The Board also notes that the U.S. Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the issues are captioned as shown above on the title page.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected disabilities render him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's post-operative residuals of right inguinal hernia have been manifested at times by a small, post-operative and recurrent hernia that is readily reducible; a recurrent hernia that is not well supported by a truss, or not readily reducible has not been demonstrated.

2.  Constant pain and impaired function equivalent to neuritis of the right ilio-inguinal nerve is severe.

3.  In a November 2004 rating decision, the RO confirmed and continued the previous denial of service connection for psychiatric disability, to include PTSD due to sexual assault.  The Veteran did not appeal within one year of being notified.

4.  Evidence associated with the claims file since the November 2004 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disability, to include PTSD; and raises a reasonable possibility of substantiating the claim.  

5.  The occurrence of a sexual assault during active service has been established by a medical opinion based on a review of the evidence.

6.  The Veteran has an acquired psychiatric disability, to include PTSD and unspecified bipolar and anxiety disorder, that is attributable to active service.

7.  The Veteran has been diagnosed with an unspecified personality disorder.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for post-operative residuals of right inguinal hernia (recurrent hernia) are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7338 (2016).

2.  The criteria for a separate 10 percent disability rating for neuritis of the right ilio-inguinal nerve are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.123, 4.124a, Diagnostic Code 8630 (2016).

3.  The RO's November 2004 decision, confirming and continuing the previous denial of service connection for psychiatric disability-to include PTSD due to sexual assault-is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2016).

4.  The evidence received since the RO's November 2004 denial is new and material; and the claim for service connection for an acquired psychiatric disability, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  An acquired psychiatric disability, to include PTSD and unspecified bipolar and anxiety disorder, was incurred during peacetime service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

6.  A personality disorder is not considered a disability for purposes of VA compensation.  38 C.F.R. § 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by August 2012 and September 2012 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible.  The record does not otherwise indicate any existing pertinent evidence that has not been obtained.  Regarding the increased rating claim, the RO provided the Veteran with appropriate VA examination; and there is no evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined.  The Board finds the examination report to be thorough and adequate upon which to base a decision.  Regarding the reopening of previously denied claims the Veteran was not entitled to an examination prior to submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When a disability has undergone varying and distinct levels of severity during the appeal, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015). 

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

Here, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of right inguinal pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is competent to describe his symptoms and their effects on employment and daily activities.

The Veteran filed a claim for an increased evaluation on July 17, 2012.  

Service connection has been established for post-operative residuals of right inguinal hernia.  The RO have evaluated the Veteran's disability under 38 C.F.R. § 4.114, Diagnostic Code 7338, pertaining to inguinal hernia.  

Pursuant to Diagnostic Code 7338, a 10 percent rating is warranted for a post-operative recurrent inguinal hernia, which is readily reducible and well supported by a truss or belt.  A 30 percent rating is warranted if the inguinal hernia is small, post-operative and recurrent, or is unoperated and irremediable, and is either not well supported by a truss or is not readily reducible.  A 60 percent rating is warranted for an inguinal hernia which is large, post-operative, and recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7338.  

The Veteran contends that his post-operative residuals of right inguinal hernia are chronic and limit his daily activities.  His medical history reflects that the Veteran injured himself in service while raising a bag, and that he initially underwent surgery for a right inguinal hernia in 1982.  Post-service records show a recurrence in 1994, and operation with a mesh that same year.  He continued to have problems with limitation of movement and pain in the area.

The report of a July 2004 VA examination revealed complaints of pain in the inguinal area with limited motion, a five-inch long by one-centimeter wide scar in the right inguinal area, no pain along the scar, no deformities, and tenderness in the inguinal area.  The examiner noted pain in the right inguinal area, with limitation of motion and limitation of intercourse.

VA records, dated in May 2012, show that the Veteran presented to the emergency department for evaluation and treatment of post-operative residuals of right inguinal hernia.  He reportedly began feeling pain a year earlier, and reported that in the morning the hernia swelled and turned red.  He reportedly was able to reduce at home, and reported that the pain was so severe that he could barely urinate and have a bowel movement.  Examination revealed a right inguinal hernia, tender and reducible.  The Veteran was instructed not to lift more than five pounds, and to take over-the-counter medication for pain. He was instructed to follow-up with his primary care physician, and to return to the emergency department if the condition worsened. 

Follow-up records that same month reveal that an ultrasound showed no inguinal or scrotal hernia or mass.  In June 2012, the Veteran reported having had hematuria.  Urinalysis revealed trace blood, and the Veteran was evaluated for renal stones and was encouraged to walk.

The Veteran underwent a VA examination in September 2012.  The examiner noted that the Veteran had persistent pain in the right inguinal region, despite surgeries to repair inguinal hernia in 1982 and in 1994.  The examiner also noted that recent computed tomography of the abdomen and pelvis, and an ultrasound of the scrotum had revealed no recurrence of hernia and no other significant pathology except left varicocele.  The Veteran reported pain in the groin area, and not the scrotum; and described the pain as constant and sharp and always severe.  He reported that the pain was worse with walking and standing; the pain had an intensity of Level 10, on a scale of 10, and an intensity of Level 8 at rest.  The Veteran reported having a steroid injection in July 2012, which gave him relief for about two days.

Examination of the Veteran in September 2012 revealed that no hernia was detected, and that there was no indication for a supporting belt. The examiner did find exquisite tenderness to light touch to soft tissues in right groin area.  The examiner also noted that the scar was neither painful nor unstable, and that it had a total area less than 39 square centimeters.  The Veteran reported that he used to install cable, and that he had not been able to work due to the post-operative residuals of right inguinal hernia.

Inguinal Hernia

In this case, the overall evidence reflects that, throughout the course of the appeal, the Veteran's post-operative residuals of right inguinal hernia have been manifested at times by a small, post-operative and recurrent hernia that is readily reducible.  These symptoms meet the criteria for the currently assigned 10 percent, but no higher, disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7338.  The evidence does not reflect findings of a recurrent hernia that is not well supported by a truss, or not readily reducible to warrant a disability rating in excess of 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7338.  

Ilio-Inguinal Nerve

Here, the Veteran has described some sensory deficits throughout the course of the appeal.  The Board finds the Veteran's statements to be credible.  The September 2012 examiner also noted exquisite tenderness to light touch to soft tissues in right groin area.  Pain was noted as constant, sharp, and severe.  

The criteria for rating diseases of the peripheral nerves are based on paralysis, neuritis, or neuralgia.  Because the evidence shows that the Veteran's right lower extremity is functional, it is clear that the post-operative residuals of right inguinal hernia have not produced complete paralysis of the ilio-inguinal nerve.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a (Diseases of the Peripheral Nerves). 

Neuritis of a peripheral nerve, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain-at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis. 38 C.F.R. § 4.123. 

Neuralgia of a peripheral nerve, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124 (with exceptions not relevant here).

Diagnostic Code 8530 provides a zero percent disability rating for mild or moderate paralysis of the ilioinguinal nerve, and a 10 percent disability rating for severe to complete paralysis of the ilioinguinal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8530.

Based on the Veteran's descriptions of groin pain and impaired function, a rating by analogy to Diagnostic Code 8630 for neuritis involving the ilio-inguinal nerve is warranted.  The Veteran has described constant pain, at times excruciating, and he presented to the emergency department for treatment.  Resolving reasonable doubt in the Veteran's favor, a separate 10 percent, but no higher, disability rating is warranted under Diagnostic Code 8630 for severe neuritis.  This is the maximum rating allowable for injury of the ilio-inguinal nerve.

For the foregoing reasons, the Board finds that the evidence is against a disability rating in excess of 10 percent for post-operative residuals of right inguinal hernia manifested by a recurrent hernia that is reducible; and is in favor of a separate 10 percent, but no higher, evaluation for neuritis of the ilio-inguinal nerve. 

Scars

No examiner has found that the surgical scars in the right inguinal region are tender or painful, or cause any functional impairment to warrant a separate, compensable disability rating on the basis of scars under 38 C.F.R. § 4.118, Diagnostic Codes 7804 or 7805.  

Disability Ratings

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record.)

III.  Application to Reopen Claim for Service Connection

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed a claim for service connection for an acquired psychiatric disability, to include PTSD due to sexual assault, in June 2002.  

The evidence of record reveals that the RO originally denied all claims for service connection in March 2003 on the basis that the Veteran's whereabouts were unknown.  Within one year of the March 2003 determination, the Veteran submitted correspondence requesting information as to the status of his claims; and development of the Veteran's claims followed.  In November 2004, the RO confirmed and continued the previous denial of service connection for psychiatric disability, to include PTSD due to sexual assault.

The evidence of record at the time of the previous denial of the claim in November 2004 includes the Veteran's Army Reserve records following his active service, his personnel records, December 2002 statement from the Veteran's mother, VA treatment records, and various statements of the Veteran.

Army Reserve records show that the Veteran checked "no" to ever having frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort, on a report of medical history completed at the time of examination in March 1984.  Clinical evaluation then revealed a normal psychiatric system.

The statement from the Veteran's mother in December 2002 reveals that the Veteran had called her at the beginning of his training in active service in 1980, and that he was crying and had told her how he was abused and raped and threatened by members in his training unit.  The Veteran also told his mother that he was afraid and in too much pain and shame to get help.

VA records show that the Veteran underwent PTSD screening and depression screening in November 2002.  He was then admitted into a domiciliary program; and presented with homelessness, unemployment, alcohol and heroin and cocaine dependence, depression, and poor use of leisure time.

In various statements in 2002, the Veteran described being sexually assaulted while in basic training at Fort Bliss, Texas, in August 1980.  He reported being attacked late at night by three fellow recruits-one of whom was his squad leader.  He reported being held down by two of them and gagged, and the third one raped him.  He reported that all three took turns raping him, and held a knife against his throat.  He reported being threatened with death if he revealed what happened.  The Veteran never reported the incident to authorities.  He reported that his self-esteem and mental condition suffered for over twenty-two years, and that he currently was being treated for depression.

Based on this evidence, the RO concluded in November 2004 that service treatment records were negative for a depressive disorder; and that this condition neither occurred in nor was caused by active service.  The RO also concluded that the Veteran's mixed personality disorder was not considered a disability for VA compensation benefits.  Lastly, the RO concluded that the evidence failed to demonstrate that the Veteran's psychiatric condition met the DSM-IV criteria for a PTSD diagnosis.  The Veteran did not appeal, nor submit new and material evidence within one year of the decision.  The November 2004 rating decision, therefore, became final.

The Veteran again initiated a claim for service connection for an acquired psychiatric disability, to include PTSD, on July 17, 2012.

Evidence added to the record since November 2004 includes hospital reports, outpatient treatment records, Social Security records, VA examination reports, private psychological evaluations, medical opinions, and lay statements. These records show that the Veteran underwent emergency care for substance abuse in June 2002, and that he was admitted for psychiatric treatment in December 2004 and again in January 2005.  Records show that he continued receiving psychiatric treatment on an outpatient basis throughout the years-variably diagnosed as bipolar disorder, substance-induced mood disorder, schizophrenia, and anxiety disorder.

In September 2012, the Veteran described being sexually assaulted and raped repeatedly by several drill sergeants in active service in August 1980.  In October 2012, he listed several behavior changes that followed the incident-including substance abuse, increased disregard of authority, tests for sexually transmitted diseases, breakup of a primary relationship, changes in performance and evaluations, episodes of depression or anxiety without an identifiable cause, and increased use of over-the-counter medications.

In July 2014 and in September 2016, a VA staff psychiatrist opined that it is at least as likely as not that the Veteran's current psychiatric disability of an unspecified bipolar and anxiety disorder was caused by the sexual assault that he experienced in active service.

In April 2016, a "Mr. [redacted]" asserted that he was a witness of the events that occurred during basic training at Fort Bliss, Texas, in August 1980, where the Veteran was sexually assaulted by several drill sergeants.

In October 2016, the Veteran's partner described their relationship as "on and off" because of the Veteran's anger and flashbacks.  She also described the Veteran's emotional numbness as being cold and distant.  She indicated that the Veteran often could not leave the house because of persons in uniform, and that he no longer enjoyed activities.
 
The report of a November 2016 VA examination includes diagnoses of unspecified bipolar disorder, unspecified personality disorder, and unspecified anxiety disorder.  The examiner opined that the Veteran does not currently have a confirmed diagnosis of PTSD under DSM-5.

In April 2017, a private psychologist conducted an independent medical evaluation of the Veteran, and provided the following diagnoses:  PTSD, chronic; bipolar I disorder, current or most recent episode depressed with psychotic features; borderline personality disorder; alcohol use disorder, severe, in sustained remission; stimulant use disorder, moderate, cocaine, in sustained remission; and opioid use disorder, moderate, in sustained remission.  The psychologist opined that, more likely than not, an act of military sexual trauma occurred, and the Veteran was in fact the victim during his active service-which caused numerous mental health concerns and substance abuse problems.  The psychologist also explained that it is very common for PTSD sufferers to develop a secondary and concomitant mood disorder, which is the result of the primary PTSD diagnosis.  

New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the complaints of, and treatment for, ongoing symptoms of psychiatric disability post-service for several years; and the medical opinions providing a plausible link to active service.  Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, is reopened.  38 U.S.C.A. § 5108.

IV.  Reopened Claim for Service Connection for an
 Acquired Psychiatric Disability, to Include PTSD

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the Veteran's claim on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, psychoses are considered chronic under section 3.309.  See 38 U.S.C.A. § 1101.

Furthermore, this is a claim where service treatment records are no longer available.  The Court has held that when service treatment records are unavailable, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) (noting that the duty to assist is "particularly great in light of the unavailability of the veteran's exit examination and full Army medical records").

Regarding claims based on personal assault in service, VA regulations state, in pertinent part, as follows:

If a [PTSD] claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a [PTSD] claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records, or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence, or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

Personnel records show that the Veteran was stationed at Fort Bliss, Texas, from August 14, 1980, to August 23, 1980; and that he was again at Fort Bliss, Texas, from March 12, 1981, to March 13, 1981.

Clinical evaluation for Army Reserves enlistment in March 1984, which followed the Veteran's period of active service, revealed a normal psychiatric system.

The Veteran first reported the incident of a sexual assault occurring in active service in June 2002, i.e., nearly two decades after his discharge from active service.  As noted above, the Veteran's mother also submitted a statement in December 2002, indicating that the Veteran had called her and told her of the sexual assault somewhere around the beginning of his training in active service in August 1980.

Likewise, in October 2012, the Veteran reported several behavior changes that followed the incident.  His post-service records document substance abuse, as well as episodes of depression or anxiety without an identifiable cause.  A statement from the Veteran's partner in November 2016 noted the Veteran's disregard of authority for persons in uniform.

Moreover, in July 2014 and again in September 2016, a staff psychiatrist at a VA behavioral health clinic noted that the Veteran was being treated with psychotropic medications and therapy for an unspecified bipolar disorder and unspecified anxiety disorder with a rule-out of PTSD due to military sexual trauma.  The staff psychiatrist noted that the Veteran's medical records show a history of bipolar symptoms and anxiety that is in direct relation to his military sexual trauma.  The staff psychiatrist noted that this trauma has had a profound and lasting effect on the Veteran's life; and has resulted in severe and chronic bouts of depression, irritability, anxiety, anhedonia, insomnia, nightmares, impulsivity, helplessness/hopelessness, suicidal thoughts, and substance abuse in an effort to cope better.  The staff psychiatrist noted that the Veteran had no known history of exposure to risk factors that may pose a risk for a bipolar or anxiety disorder, and that there is no known history of either condition in his family.  Based on the foregoing, the staff psychiatrist opined that it is as least as likely as not that the Veteran's current unspecified bipolar and anxiety disorder was caused by the sexual assault that he experienced in active service at Fort Bliss, Texas.

The Veteran was afforded a VA examination in November 2016.  Diagnoses at that time included unspecified bipolar and related disorder, unspecified personality disorder, and unspecified anxiety disorder.  The November 2016 examiner noted that some criteria for PTSD are met based on the Veteran's subjective report of symptoms, and that there is significant overlap of symptoms between the two disorders.  Based on the consistency of the diagnosis of unspecified anxiety disorder in VA records, the November 2016 examiner opined that it is more likely than not that the Veteran meets the criteria for an unspecified anxiety disorder.  The November 2016 examiner also indicated that it is not possible to differentiate what portion of each symptom is attributable to each diagnosis because of overlapping symptoms, without resorting to mere speculation.  

Although the November 2016 examiner did find that the Veteran's claimed military sexual trauma is adequate to support a diagnosis of PTSD, no markers to substantiate the stressor were identified in service treatment records and in service personnel records.  Based on a review of the records and examination of the Veteran, the November 2016 examiner opined that it is less likely than not that the Veteran currently meets the DSM-5 criteria for a confirmed diagnosis of PTSD.

As noted above, an independent medical evaluation was conducted in April 2017.   The psychologist noted that the Veteran would cry at times when discussing his history of trauma; and at other times he laughed, as a way to repress moments when he felt like crying suddenly.  His mood fluctuated between depressed and anxious, and his affect was consistent with his mood.  The psychologist reviewed the Veteran's medical history, and noted the Veteran's psychiatric admissions.  The Veteran currently reported frequent flashbacks to his military sexual trauma, which occurred "out of nowhere."  He reported that he often awoke kicking and screaming, as he suffered from nightmares.  He tended to cry for no reason, and was hypervigilant to his surroundings.  He suffered from an exaggerated startle response, and would back into a corner to watch everyone and ensure that no one was behind him.  He stated that uniformed officers were a trigger for him, and that he had to prepare himself before leaving the house.  He also reported taking an alternate route home, so that no one would assault him or jump him out of nowhere.

Following examination, the April 2017 psychologist diagnosed PTSD, chronic; bipolar I disorder, current or most recent episode depressed with psychotic features; borderline personality disorder; alcohol use disorder, severe, in sustained remission; stimulant use disorder, moderate, cocaine, in sustained remission; and opioid use disorder, moderate, in sustained remission.  The psychologist opined that, more likely than not, an act of military sexual trauma occurred; and the Veteran was in fact the victim during his active service-which caused numerous mental health concerns and substance abuse problems.  As noted above, the psychologist also explained that it is very common for PTSD sufferers to develop a secondary and concomitant mood disorder, which is the result of the primary PTSD diagnosis.  

The Board emphasizes that there is no medical opinion of record that contradicts the opinion of the April 2017 psychologist, regarding the likelihood that the Veteran's reported sexual trauma in service occurred.  Moreover, earlier opinions by the VA staff psychiatrist have linked unspecified bipolar and anxiety disorder with the sexual assault that the Veteran experienced in active service.  The Board finds each of these opinions to be probative for resolving the matter on appeal.  The examiners have the medical knowledge to express competent opinions.  The opinions appear accurate, and are fully articulated and contain sound reasoning.  

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As noted above, the symptoms of the Veteran's unspecified anxiety disorder and PTSD are overlapping and cannot be distinguished.  In light of the April 2017 opinion that it is more likely than not that the Veteran was a victim of sexual assault in active service, the Board finds that service connection for an acquired psychiatric disability, to include PTSD and unspecified bipolar and anxiety disorder, is warranted and will grant the claim.

Lastly, with regard to a diagnosed personality disorder, the Board notes that, by regulation, personality disorders are not considered disabilities for VA compensation purposes.  38 C.F.R. § 303(c).
  



	(CONTINUED ON NEXT PAGE)





ORDER

A disability evaluation in excess of 10 percent for post-operative residuals of right inguinal hernia is denied.

A separate 10 percent evaluation for neuritis of the right ilio-inguinal nerve is granted, subject to the regulations governing the award of monetary benefits.

The application to reopen the previously denied claim of service connection for an acquired psychiatric disability, to include PTSD, is granted.

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and unspecified bipolar and anxiety disorder, is granted.


REMAND

As noted above, a claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  Rice, 22 Vet. App. at 453-454.  On July 17, 2012, the Veteran filed a claim for an increased disability rating.  In September 2012, the Veteran reported that he was unable to work due to his service-connected disability.  Here, the date applicable to the Veteran's inferred claim for TDIU benefits is, in essence, the date VA received his claim for an increased disability rating-i.e., July 17, 2012.

Moreover, as the Board has granted service connection for an acquired psychiatric disability, to include PTSD and unspecified bipolar and anxiety disorder, which has yet to be rated; and has awarded a separate rating for neuritis of the right ilio-inguinal nerve, which will change the combined rating, the TDIU issue is inextricably intertwined and must be deferred on remand for re-adjudication.

Lastly, the Court held that a TDIU rating could serve as the "total" service-connected disability, if TDIU entitlement was solely predicated upon a single disability for the purpose of considering entitlement to special monthly compensation as provided in § 1114(s).  Accordingly, the Veteran may be entitled to special monthly compensation as provided in § 1114(s), if he is found to be unemployable due solely to one of his service-connected disabilities and there is additional service-connected disability or disabilities that are independently ratable at 60 percent, which are separate and distinct from the 100 percent service-connected disability and involve different anatomical segments or bodily systems.  See Bradley v. Peake, 22 Vet. App. 280, 292-94 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to SMC, pursuant to 38 U.S.C.A. § 1114(s).

2.  Obtain the Veteran's outstanding VA treatment records, from December 2016 forward; and associate them with the Veteran's claims file.

3.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal-to include consideration of whether the Veteran may be entitled to SMC as provided in § 1114(s).  If the benefit sought is not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.

No action is required of the Veteran and his attorney until they are notified by the RO or VA's Appeals Management Office (AMO).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


